THE THIRTEENTH COURT OF APPEALS

                                          13-19-00316-CV


                       In the Interest of A. G. and C. M. G., Children


                                     On Appeal from the
                       398th District Court of Hidalgo County, Texas
                            Trial Court Cause No. F-4874-18-I


                                           JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. No costs are assessed, as appellant filed

an affidavit of inability to pay costs.

       We further order this decision certified below for observance.

August 26, 2021